DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 03/09/2021 with respect to claims 1, 5-6, 11 and 15-16 have been noted and entered for consideration. 

With regard to the objection to Claims, Applicant’s arguments filed 03/09/2021 (see page 6 of Remarks) in view of the amendments filed 03/09/2021 and examiner’s amendment agreed by Applicant (see attached) have been fully considered and are persuasive. Thus, the claim objections have been withdrawn.

With regard to the 112(b) rejections to Claims, Applicant’s arguments filed 03/09/2021 (see page 6 of Remarks) in view of the amendments filed 03/09/2021 and examiner’s amendment agreed by Applicant (see attached) have been fully considered and are persuasive. Thus, the 112(b) rejections have been withdrawn.

With regard to the 103 rejections, Applicant’s arguments filed 03/09/2021 (see pages 7-9 of Remarks) in view of the amendments filed 03/09/2021 and examiner’s amendments agreed by Applicant (see attached) have been fully considered and are persuasive. Thus, the 103 rejections of claims have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email communications with Arthur J. Bobel (Reg. No. 69,031) on May 14, 2021.
The application has been amended to the claims (see attached, examiner’s amendment to claims).
Please note that claims 5-6 and 15-16 are cancelled by the examiner’s amendment.

Allowable Subject Matter
Claims 1 and 11 are allowed (renumbered as claims 1-2).
The following is an examiner’s statement of reasons of allowance.
Claims 1 and 11 are allowable over prior arts of record since the prior art of record taken individually or in combination fails to reasonably suggest, or render obvious the following italic limitations:
In claim 1, “... wherein the first terminal belongs to a first terminal group, and the first CCA detection threshold is a fixed CCA detection threshold for the first terminal group, the fixed CCA detection threshold is within a CCA detection threshold range of the first terminal group; wherein the obtaining, by the base station, the plurality of CCA detection threshold-s according to the plurality of to-be-scheduled terminals comprises: obtaining, by the base station, the plurality of CCA detection threshold-s based on a modulation and coding scheme (MCS) of the plurality of to-be-scheduled terminals, obtaining, by the base station, the first CCA detection threshold based on a preset first adjustment step, the MCS of the plurality of to-be-scheduled terminals, a maximum MCS value in a communication system, and a CCA detection threshold predefined in the communication system, and obtaining, by the base station, the plurality of CCA detection threshold-s based on the first CCA detection threshold, a minimum CCA detection threshold, and a maximum CCA detection threshold, wherein the minimum CCA detection threshold and the maximum CCA detection threshold are allowed by the communication system; and wherein an MCS of each to-be-scheduled terminal in the plurality of to-be-scheduled terminals is an MCS value of the to-be-scheduled terminal after adjustment by the base station using a channel quality indicator (CQI), or an average MCS value used for scheduling the to-be-scheduled terminal on an air interface in a preset statistical time period....” in combination with other limitations recited in claim 1.
Although newly found prior art (which was not cited in the previous office actions), Yoshimura et al (US Publication No. 2018/0020396) further discloses, a first terminal belongs to a first terminal group, and the first CCA detection threshold is within a CCA detection threshold range of the first terminal group [¶0102, notifying/determining a group of terminal apparatuses 200 of a CCA variable offset of a CCA level for the group of terminal apparatuses 200, restricting the variable range of a CCA level by CCA variable offset].
However, neither the cited prior of record nor the newly found prior art, whether taken in combination or individually fails to teach, or suggest, the above-mentioned italic limitations in combination with other limitations recited in claim 1.
Claim 11 recites similar features to the above-mentioned italic limitations of claim 1 and are thus allowable over prior arts of record since the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469                                                                       



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469